Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein some of the light emitting stages are disposed between the first sub-demux circuit and the second sub-demux circuit.”

Claims 2 and 4-9 are dependent upon claim 1 and are allowed for the reason mentioned above in claim 1.

	Claim 10, none of the prior are of record teaches alone or in combination the limitation “wherein another of the gate stages are disposed between the second sub-demux circuit and the third sub-demux circuit, and still another of the gate stages are disposed between the third sub-demux circuit and the fourth sub-demux circuit.”

	Claims 11-19 are dependent upon claim 10 and are allowed for the reason mentioned above in claim 10.

	Claim 20, none of the prior art of record teaches alone or in combination the limitation “a plurality of gate stages each connected to the first to n-th pixels and disposed between the first sub-demux circuit and the n-th sub-demux circuit to transfer gate signals to the first to n-th pixels, respectively.”  

	Claims 21-23 are dependent upon claim 20 and are allowed for the reason mentioned above in claim 20.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691